UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011 – February 29, 2012 Item 1: Reports to Shareholders Semiannual Report | February 29, 2012 Vanguard U.S. Growth Fund > Vanguard U.S. Growth Fund returned almost 15% for the six months ended February 29, 2012, ahead of the results of its comparative standards. > Overall, growth stocks slightly outperformed the broad stock market as well as their value-oriented counterparts. > Information technology, the fund’s largest sector by far, contributed the most to its success. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 23 Trustees Approve Advisory Agreements. 25 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the isks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose erformance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we trive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2012 Total Returns Vanguard U.S. Growth Fund Investor Shares 14.72% Admiral™ Shares 14.81 Russell 1000 Growth Index 13.76 Large-Cap Growth Funds Average 12.46 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance August 31, 2011, Through February 29, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $18.12 $20.70 $0.077 $0.000 Admiral Shares 46.94 53.58 0.272 0.000 1 Chairman’s Letter De ar S har e h o ld e r , With some stabilization in the European sovereign-debt crisis and growing signs of an upturn in U.S. economic activity, the stock market finished the six-month period significantly higher. Growth stocks were a step ahead of the rest. Vanguard U.S. Growth Fund returned 14.72% for Investor Shares for the six months ended February 29, 2012. This result outpaced the fund’s benchmark index, the broad U.S. stock market (which is diversified across growth and value stocks), and the average return of peer funds by about 1 to 2 percentage points. I n fo rma t i o n tec hn o l o gy , a c la ss i c gr o w t h secto r , a cco un te d fo r appr ox ima te ly 40% of t h e f und ’s h o lding s during t h e p e ri o d and m o r e t han hal f of i ts r et urn . Notes of optimism propelled stock prices higher U .S. stocks pr o du ce d a st r o ng d o ubl e- digi t r et urn of 1
